DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 are pending.

Claim Objections
Claims 2, 3 are objected to because of the following informalities: replace “an electronic device application” with “the electronic device application”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aharonovitch et al. [US 20200139112].
As to claim 1. Aharonovitch discloses A system and device for improving the sleep quality of a user comprising: 
a. at least one sensor, [0088] EEG sensing electrodes, producing a signal indicative of sleep quality, [0071] EEG signals measure sleep stages, which indicate cognitive states, such as awareness and consciousness; 
b. an electronic device application using a test to indicate the user's alertness, [0208] a user app used to test the user using an activity to measure a reaction time during a task; 
c. a database, [0133] database, and processing logic, [0113] microcontroller unit 11, to control a stimulus to influence the users sleep, [0134] the data is used to find abnormalities and recommend treatment through the user app; [0152] wherein the recommendation can be frequency and type of stimulation, [0094, fig. 3] which is controlled by the microcontroller by controlling the stimulation electrodes 16, and 
d. at least one stimulus applied to the user to optimize sleep, [0245] stimulation frequency selected to induce a deep sleep.

As to claim 2. Aharonovitch discloses The system and device of claim 1 comprising:
 a) A multiplicity of electrodes in a headband, [0086, fig. 3] electrodes 1002 in headband 1000; 
b) A localized temperature stimulus, [0145] infrared stimulus used to heat an area, and 
c) An electronic device application, [0162] user app; 
wherein said electrodes monitor brainwaves providing a signal indicative of sleep quality, [0071] EEG signals measure sleep stages, which indicate cognitive states, such as awareness and consciousness, communicatively connected to the electronic device application, [0195, 0208] recorded user signals used to activate the user app; 
wherein said localized temperature stimulus is communicatively controlled by the electronic device application, [0135] stimuli applied, [0162] using a stimuli program on the user app.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharonovitch in view of Cronise et al. [US 20140277308] and Albreth [US 20120063487].
As to claim 3. Aharonovitch discloses The system and device of claim 1. comprising:
a) Electrodes, [0086, fig. 3] electrodes 1002 in headband 1000; 
b) A thermometer, [0023] temperature sensor; 
c) A pulse sensor, [0022] heart beat sensor; 
d) A localized temperature stimulus, [0145] infrared stimulus used to heat an area; and 
e) An electronic device application, [0162] user app; 
wherein said electrodes measure brain waves and eye movement of said user, [0023], and communicate said measurements to said electronic device application, [0195, 0208] recorded user signals used to activate the user app; 
wherein said thermometer measures the internal temperature of said user and communicates said measurement to said electronic device application; 
wherein said pulse sensor measures the heart rate of said user, [0022] heart beat sensor and communicates said measurements to said electronic device application, [0195, 0208] recorded user signals used to activate the user app; 
wherein said electronic device application comprises games, [0162] and an artificial intelligence system, [0215] machine learning used; 
wherein said games quantify the daytime mental performance of the user, [0208]; 
wherein said artificial intelligence system processes the information from said electrodes, said thermometer, said pulse sensor, and said games to create a personalized ideal sleep profile, [0201, 0203, 0215] system uses the collected data to learn and suggest stimulation parameters.
Aharonovitch fails to disclose that the thermometer is an infrared ear thermometer; and wherein the sleep profile is a sleep body temperature profile; and wherein said localized temperature stimulus regulates said user's body temperature such that said temperature falls within said personalized ideal sleep body temperature profile.
Cronise teaches thermodynamic therapy system that changes the user’s thermal environment to increase or decrease the user’s body temperature to improve sleep quality, [0027].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Aharonovitch with that of Croinse so that the user’s sleep quality can be improved by changing the user’s body temperature, as suggested in Croinse.
The combination of Aharonovitch and Croise fails to disclose that the thermometer is an infrared ear thermometer.
Albrecht teaches an ear thermometer that is implemented as an infrared thermometer, [0011].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Aharonovitch and Croise with that of Albrecht so that the user’s body temperature can be measured without interrupting the user’s sleep, as indicated in [0005] of Abrecht.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688